Case: 2:19-cv-00064-DLB-CJS Doc #: 24 Filed: 10/21/19 Page: 1 of 2 - Page ID#: 255



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                     AT COVINGTON

CROSSWATER CANYON, INC., and                           )
ARK ENCOUNTER, LLC,                                    )
                                                       )
                                       Plaintiffs,     )       Civil Action No.
                                                       )       2:19-cv-00064-DLB-CJS
v.                                                     )
                                                       )
ALLIED WORD ASSURANCE COMPANY                          )
 (U.S.), INC.; CERTAIN UNDERWRITERS                    )
AT LLOYD’S; HDI GLOBAL                                 )
SPECIALTY SE; BLACKBOARD SPECIALTY                     )
INSURANCE COMPANY; and                                 )
GENERAL SECURITY INDEMNITY                             )
COMPANY OF ARIZONA,                                    )
                                                       )
                                       Defendants.     )

     RESPONSE OF CERTAIN DEFENDANTS TO AND JOINDER IN ALLIED WORLD
           ASSURANCE COMPANY (U.S.) INC.’S MOTION TO BIFURCATE

        Defendants Certain Underwriters at Lloyd’s; HDI Global Specialty SE; Blackboard

Specialty Insurance Company; and General Security Indemnity Company of Arizona, for their

Response to Allied World Assurance Company (U.S.) Inc.’s (“Allied”) Motion to Bifurcate (DN:

21), state that they agree with and join in Allied’s Motion.

        Whether Plaintiffs are entitled to coverage for their claimed damages is a threshold and

potentially dispositive issue. If Plaintiffs do not prevail on that issue, their bad-faith claim fails.

Proceeding first with the underlying claim is in the interest of judicial economy, will prevent

potentially unnecessary litigation expenses, and avoid the prejudice to these Defendants inherent

in permitting discovery on and litigation of the bad-faith claim before resolution of the ultimate

issue of coverage. It is also a course repeatedly endorsed and followed by courts in this District

confronted with these types of claims. Accordingly, these Defendants join in and adopt the sound



10243500v.1
Case: 2:19-cv-00064-DLB-CJS Doc #: 24 Filed: 10/21/19 Page: 2 of 2 - Page ID#: 256



arguments made by Allied in support of its motion, and respectfully ask that the Court bifurcate

the contractual and extra-contractual claims and stay discovery on the latter claim pending

resolution of the coverage issue.

                                     Respectfully submitted,

                                     WILSON ELSER MOSKOWITZ EDELMAN & DICKER, LLP

                                     /s/ Edward M. O’Brien
                                     James M. Burd
                                     Edward M. O’Brien
                                     100 Mallard Creek Road, Suite 250
                                     Louisville, KY 40207
                                     Telephone: 502.238.8500
                                     james.burd@wilsonelser.com
                                     edward.obrien@wilsonelser.com
                                     Counsel for Defendants Certain Underwriters at Lloyd’s,
                                     Global Specialty SE, Blackboard Specialty Insurance Co.,
                                     and General Security Indemnity Company of Arizona

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing was electronically filed on October 21,
2019, with the Clerk of the U.S. District Court for the Eastern District of Kentucky using the
CM/ECF system, which will send notice of filing to all counsel of record in this case.


                                     /s/ Edward M. O’Brien
                                     Counsel for Defendants Certain Underwriters at Lloyd’s,
                                     Global Specialty SE, Blackboard Specialty Insurance Co.,
                                     and General Security Indemnity Company of Arizona




                                                2

10243500v.1
